Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1 has been amended as follows:Line 3: The limitation of “of the two hands” has been replaced with --of two hands--.Line 10: The limitation of “to begin” has been replaced with --to beginning--.Line 15: The limitation of “using free hands” has been replaced with --using the free hands--.
Claim 3 has been amended as follows:Line 2: The limitation of “the rule of winning” has been replaced with
Claim 6 has been amended as follows:Lines 2: The limitation of “fighter”, has been replaced with --fighter of the three rounds comprises choosing the winner having most wins among all three rounds.--.

Claim 7 has been cancelled.
The following is an examiner’s statement of reasons for allowance: Spar Brazilian Jiu-Jitsu Tug of War Belt Batter (05/30/2019), Henzie (US 20110224030), and Rhodes (US 4039185) are the closest prior art to the claimed method but fails to teach the claimed method as a whole comprising the steps of holding a rope by two fighters, wherein each of the fighters holds the rope using one of two hands and the other hand of each of the fighters is left free; playing a first-round of game, wherein playing the first-round comprising striking a fighter by an opponent fighter of the two fighters using the free hand and vice versa while holding the rope; deciding a winner of the first-round, wherein the winner of the first-round is the fighter that did not lose the rope while striking each other; deciding, by the winner of the first-round, which hands of the two fighters to hold the rope prior to beginning a second-round; using wrestling or kick boxing skills of both fighters to win the second-round, if the free hand of the loosing or the winning fighters is non-dominant; deciding the winner of the second-round, wherein the winner of the second-round is the fighter that did not lose the rope while striking each other; holding the rope, for a third-round, using the free hands of the second-round; using the wrestling or kick boxing .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
/NYCA T NGUYEN/             Primary Examiner, Art Unit 3784